                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


CHICO S.S. MOSS, et al.,

      Plaintiffs,

v.                                                    CASE NO. 8:18-cv-587-T-23JSS

AMERICAN PRIVATE
EQUITY, LLC, et al.,

      Defendants.
____________________________________/


                                       ORDER

      Chico S.S. Moss, a partner of The Prosyon Group, sues (Doc. 1) American

Private Equity, also known as American Family Legacy Group (AFLG), and Freddy

Russian, AFLG’s president and CEO. Count I alleges breach of contract, and

Count II alleges “fraudulent inducement.” The defendants move (Doc. 34) for

summary judgment on Count II. The plaintiffs respond. (Doc. 39)

                                  BACKGROUND

      Moss is an American citizen who resides in São Paulo, Brazil. Moss has

about a decade of experience working in investment banking and financial advising

and holds a Master of Business Administration degree from The Wharton School at

the University of Pennsylvania. In Brazil, one of Moss’s professional specialities is

serving as a “country manager.” Moss uses his contacts in, and experience with,
Brazil to guide American companies and investors through business deals —

particularly mergers and acquisitions — with Brazilian companies and investors.

      AFLG is an asset management firm in Tampa, Florida. In 2014, Quimatec,

a Brazilian chemical company, hired AFLG to help sell Quimatec. After more than

a year of unsuccessful efforts by AFLG to sell Quimatec, Miguel Alban, AFLG’s

vice-president, discovered Moss and Prosyon. The parties agree that AFLG engaged

Moss’s assistance to sell Quimatec, but the parties dispute the terms of the

engagement.

      Over several weeks, Alban and Moss negotiated an arrangement between

Moss and Prosyon on one hand and AFLG on the other. On June 3, 2015, Alban

emailed Moss that “we will send agreement shortly. We will do [2.5%] for any

amount raised. No ladder.” (Doc. 39-1 at 56) The next day, Russian sent Moss a

letter (Doc. 1-1) on AFLG stationery:

          Our compensation to The Prosyon Group services will follow the
          structure described below:

                I) Retainer Fee: Waived
                ii) Out-of-Pocket expenses: Waived
                iii) Success fee: AFLG Investments will pay The Prosyon
                     Group two and a half percent (2.5%) of the amount invested
                     by a third party in any of the Products sold by AFLG
                     investments.
                (iv) Amount Invested should be understood as the value in form
                     of cash, securities or other assets contributed directly or
                     indirectly by The Prosyon Group’s investors in the
                     Products. Success fee payments shall be paid within ten (10)
                     days after the investment of The Prosyon’s investor in the
                     Products.



                                          -2-
            Accepted by:

            Freddy Russian
            President & CEO
            American Private Equity, LLC

A signature appears between “Accepted by:” and “Freddy Russian.” According to

Moss, Quimatec was AFLG’s “product.” (Doc. 33-1 at 99–100)1

       Moss’s efforts resulted in another Brazilian company’s purchasing Quimatec.

(Doc. 34 at 2) Shortly before the closing, Moss emailed Russian to confirm how

much AFLG and Prosyon stood to earn from the sale. (Doc. 33-2 at 34–35;

Doc. 39-1 at 111–13) Russian responded to Moss, “You are getting 2.5%.”

(Doc. 39-1 at 111) But five hours later, Russian emailed Moss stating, “since the

price . . . is lower . . . [y]ou are getting 45% of what we getting. Sorry for the

confusion this is one of the many deals that we are doing together.” (Doc. 39-1

at 110) Moss believed that the change constituted a “breach of contract.” (Doc. 33-2

at 36–39)

       A month later, Russian and Moss met in São Paulo to discuss Moss and

Prosyon’s compensation for the Quimatec sale. According to Moss, Russian stated

that “[Moss and Russian] have no contract” and that “[Russian did not] have to pay

anything.” (Doc. 33-2 at 40–41) Two weeks after the meeting, Moss and Russian

executed a “Release Letter,” which states that “Russian, as CEO and President of



       1
         In this order, page citations refer to the page number in the banner atop each page, not to
the deposition page number.

                                                 -3-
AFLG Investments, agrees to pay and Moss, as partner of Prosyon, agrees to accept

40% of the transaction fee paid by [Quimatec] to AFLG Investments as a

performance based compensation for consulting services.” (Doc. 1-4 at 1) In other

words, Moss “agree[d] to accept” 40% of AFLG’s fee from Quimatec rather than

2.5% of the entire purchase price. As a result, Moss contends that he forfeited about

$458,000. (Doc. 33-2 at 43)

      Additionally, the Release Letter states that “AFLG will contract Prosyon as

Firm Advisor under a separate Firm Advisory Agreement that will be mutually

agreed upon . . . . The advisory fee payment will be US$ 50,000 net per annum for

three years based on performance. The terms under which performance will be

evaluated is also to be mutually agreed . . . .” (Doc. 1-4 at 2) Moss and Russian

agree that the parties intended the “advisory fee payment,” $150,000 over three years,

to mitigate the “shortfall” resulting from Moss’s accepting 40% of AFLG’s

transaction fee rather than 2.5% of Quimatec’s purchase price. (Doc. 33-2 at 63, 70,

72; Doc. 39-1 at 32)

      Three months after executing the Release Letter, Moss and Russian executed a

“Contractor’s Agreement,” which states:

         To compensate for a shortfall in previous service agreement, [Moss]
         will receive $50,000 a year subject to the achievement of the following
         goals:

                a. [Moss] will help [AFLG] to engage in one or more
                   consulting agreements that bring an income of $200,000
                   during the twelve months after the signing date.


                                          -4-
                 b. [Moss] will contribute to [AFLG]’s effort in raising capital
                    for customers. The goal to be set is $20,000,000 during the
                    twelve months after the signing date.

(Doc. 1-5 at 2) But after paying Moss about $28,000 during the next seven months,

AFLG stopped paying Moss. According to Russian, AFLG terminated the

Contractor’s Agreement because Moss failed to perform. (Doc. 39-1 at 34–35)

Moss contends that he could not perform because AFLG disregarded or obstructed

investment ideas that Moss proposed in his effort to meet the Contractor’s

Agreement’s benchmarks. (Doc. 33-2 at 72–78)

      Moss alleges that Russian, never intending to pay Moss $150,000 for his

services, offered Moss $150,000 to induce Moss to forgo the fee for which Moss and

AFLG had bargained originally (i.e., the 2.5% of Quimatec’s total purchase). (Doc. 1

at ¶¶ 47, 48, 51; Doc. 39 at 13) Russian’s alleged fraud purportedly cost Moss more

than $458,000. (Doc. 33-2 at 43)

                                     DISCUSSION

      Count II fails to specify whether Russian fraudulently induced Moss to agree

to the Release Letter, to the Contractor’s Agreement, or to both. (Doc. 1 at ¶¶ 44–50)

The distinction is consequential because the Release Letter contains a Delaware

choice-of-law clause (Doc. 1-4 at 3), but the Contractor’s Agreement contains a

Florida choice-of-law clause. (Doc. 1-5 at 2)

      The Release Letter’s choice-of-law clause states that Delaware law controls

“any and all disputes arising out [of] or relating to the subject matter of the agreement

                                           -5-
. . . .” (Doc. 1-4 at 3) A choice-of-law clause that applies to “all disputes . . . relating

to” a contract is “broad” and can govern a tort claim based on performance under the

contract. Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1162 (11th Cir. 2009);

Connectus LLC v. Ampush Media, Inc., No. 8:15-cv-2778-T-33JSS, 2017 WL 275944, at

*6 (M.D. Fla. Jan. 20, 2017) (Covington, J.) (concluding that a choice-of-law clause

that applied to “all matters relating” to the parties’ contract was “broad” and

governed a tort claim related to performance under the contract); Simpson v. FWM

Labs., No. 09-61771-CIV, 2010 WL 1257714, at *3 (S.D. Fla. Mar. 29, 2010) (Cohn,

J.) (concluding that a choice-of-law clause that applied to “all matters arising out of

or otherwise relating to” the parties’ contract was “broad” and governed a tort claim

related to the contract); Axis Specialty Ins. Co. v. Doty-Moore Tower Servs., LLC, No.

1:06-CV-261-JEC, 2008 WL 11335004, at *9 (N.D. Ga. Sept. 22, 2008) (Carnes, J.)

(concluding that a choice-of-law clause that applied to “all issues hereunder” was

“broad” and governed a tort claim relating to performance under the contract).

Accordingly, Delaware law controls a claim that Russian fraudulently induced Moss

to agree to the Release Letter.

       By contrast, the Contractor’s Agreement contains a choice-of-law clause

stating that the Contractor’s “Agreement is governed by the internal laws of the State

of Florida . . . .” (Doc. 1-5 at 2) The clause is “narrow” and does not control a tort

claim. Green Leaf Nursery v. E.I. Dupont de Nemours & Co., 341 F.3d 1293, 1300–01

(11th Cir. 2008) (holding that a choice-of-law clause stating that the contract “shall be

                                            -6-
governed and construed in accordance with the laws of the State of Delaware” was

“narrow” and not intended to govern a tort claim even if related to performance

under the contract). Nevertheless, Florida’s choice-of-law rules dictate that Florida

law controls a claim that Russian fraudulently induced Moss to agree to the

Contractor’s Agreement.2

        Under Delaware law, a plaintiff claiming fraud in the inducement must show

(1) a false representation of material fact, (2) the defendant’s knowledge of the

representation’s falsity or reckless indifference to the truth about the representation,

(3) the defendant’s intent to induce the plaintiff to act or refrain from acting, (4) the

plaintiff’s action or inaction taken in justifiable reliance on the representation, and

(5) an injury to the plaintiff because of the reliance. El v. Davis, No. 12-1580-GMS,


        2
          A federal court exercising diversity jurisdiction applies the choice-of-law rules of the forum
state. Grupo Televisa, S.A. v. Telemunod Commc’ns Group, Inc., 485 F.3d 1233, 1240 (11th Cir. 2007).
Florida uses the “most significant relationship” test to determine which jurisdiction’s law applies to a
tort claim. Grupo Televisa, 485 F.3d at 1240. Under Section 145, Restatement (Second) of Conflict of
Laws, the “most significant relationship” accounts for “the place where the injury occurred,” “the
place where the conduct causing the injury occurred,” “the domicile, residence, nationality, place of
incorporation and place of business of the parties,” and “the place where the relationship, if any,
between the parties is centered.” Grupo Televisa, 485 F.3d at 1240; Bishop v. Fla. Speciality Paint Co.,
389 So.2d 999, 1001 (Fla. 1980). Moss suffered the injury in Brazil, his domicile. Moss’s company,
Prosyon, is a Brazilian company. Although the alleged tort occurred mainly through email between
Florida and Brazil, Moss and Russian’s meeting in São Paulo factors into the injury. And the
agreement among Moss, Prosyon, Russian, and AFLG centered on completing in Brazil a business
deal between two Brazilian companies.

        Although Brazil has the “most significant relationship” to the alleged tort, no party presents
or argues Brazilian law. A comment to Section 136, Restatement (Second) of Conflict of Laws,
explains that if “both parties have failed to prove the foreign law, the forum may say that the parties
have acquiesced in the application of the local law of the forum” and the “[t]he forum will usually
decide the case in accordance with [the forum’s] own local law . . . .” Cavic v. Grand Bahama
Development Co., 701 F.2d 879, 882 (11th Cir. 1983); Continental Cas. Co. v. City of Jacksonville, 550 F.
Supp. 2d 1312, 1331 n.17 (M.D. Fla. 2007) (Schlesinger, J.).

                                                  -7-
2013 WL 1914233, at *2 (D. Del. May 7, 2013) (Sleet, J.) (citing Stephenson v. Capano

Dev. Co., 462 A.2d 1069, 1073 (Del. 1983)). A promise can constitute a false

representation of material fact if the promisor lacked an intent to perform the

promise. Murphy v. T.B. O’Toole, Inc., 87 A.2d 637, 638 (Del. Super. 1952).3

       Under Florida law, a plaintiff claiming fraud in the inducement must show

(1) a false statement about a material fact, (2) the defendant’s knowledge of the

statement’s falsity, (3) the defendant’s intention to induce the plaintiff’s reliance, and

(4) the plaintiff’s reliance on the false statement to the plaintiff’s injury.

PVC Windoors, Inc. v. Babbitbay Beach Construction, N.V., 598 F.3d 802, 808–09

(11th Cir. 2010); Tindall v. Gibbons, 156 F. Supp. 2d 1292, 1298 (M.D. Fla. 2001)

(Moody, J.). A promise can constitute a false statement about a material fact if

“made without any intention of performing or made with the positive intention not

to perform.” Wadlington v. Continental Med. Servs., Inc., 907 So.2d 631, 632 (Fla. 4th

DCA 2005).

       Frequently, determining what specifically a defendant falsely stated or

misrepresented and what a defendant intended when issuing the false statement or

misrepresentation requires inferences based on circumstantial evidence. This action



       3
           See also Grunstein v. Silva, No. 3932-VCN, 2009 WL 4698541, at *13 (Del. Ch. Dec. 8, 2009)
(“statements of intention . . . which do not, when made, represent one’s state of mind are
misrepresentations known to be such and are fraudulent”) (quotations and citations omitted); Hanna
Sys., Inc. v. Capano Group, L.P., No. 7408, 1985 WL 21119, at *2 (Del. Ch. Apr. 16, 1985) (explaining
that a plaintiff suing for fraud in the inducement must show that the “promisor did not intend to
comply with the promise when made”).

                                                -8-
is no exception. Because factual disputes exist about Russian’s statement to Moss,

the statement’s veracity, and Russian’s intent when issuing the statement, a “genuine

dispute as to [a] material fact” remains, and the defendants’ motion for summary

judgment (Doc. 34) is DENIED. The defendants’ motion for leave to file a reply

(Doc. 40) is DENIED AS MOOT.

      ORDERED in Tampa, Florida, on May 15, 2019.




                                        -9-
